    Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 1 of 16




                                                   " COURT
                      IN THE t:NITED ST ATES DISTRICT
                   FOR THE EASTER."' DISTRICT OF PEN~SYLVA~IA



SECURITIES AND EXCHA1'GE COMMISSION.
                                                         Case 1'o. 2: I 8-cv-03695-GEKP
                                       Plaintiff.

        v.

MARVIN MYCHAL-CHRJSTOPHER
KENDRICKS. et al •

                                       Defendants.



                            CONSENT OF DEFENDANT MARVIN
                           MYCHAL-CHRISTOPHER KENDRICKS

        I.     Defendant Marvin Mychal-Christopher Kendricks ("Defendant") acknowledges

having been served with the complaint in this action. enters a general appearance. and admits the

Court's junsd1ction over Defendant and O\.er the subject matter of this action.

       2.      Defendant has pleaded guilty to criminal conduct relating lo certain matters

alleged in the complaint in this action. Specifically. in United States i•. Dami/are Sonoikt and

,\-farvin Mychal Kendl'lcks.   Crim. No. 18-368-GEKP (E.D. Pa.} ("United States v Kendrid.s''),

Defendant pl!!adcd guilty to one count of conspiracy to commit securities fraud, in violation of

l 8 U.S.C. § 3 71. and one count of securities fraud. in violation of 15 U.S.C. §§ 78j(b), 78fT and

17 C.F.R. § 240.JOb-5. This Consent shall remain in full force and effect regardless ofthc

existence or outcome of any further proceedings in Untied States\'. Kendricks.

       3.      Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:
    Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 2 of 16




                (a)     pcnnancntly restrains and enjoins Defendant from' iolations of Sections

                        10(b) and 14{e) of the Securities Exchange Act of 1934 (''Exchange Act'")

                        and Rules lOb-5 and 14e-3 thereunder; and

                (b)     orders Defendant to pay disgorgement in the amount of S 1, 188.075;

                        provided. however, that Defendant's disgorgement obligation is deemed

                        satisfied by the Order of Forfeiture (Doc. No. I 8) requiring Defendant to

                        pay forfeiture equal to this amount in United States ''· Kendricks.

       4.       Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.      Defendant waives the right. if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       6.       Defendant enters into this Consent voluntarily and represents that no threats.

offers, promises, or inducements of any kmd have been made by the Commission or any

member. officer. employee. agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.       Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       8.      Defendant "Will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure. and

hereby waives any objection based thereon.

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its tcnns and conditions. Defendant further agrees to provide counsel for the Commission.



                                                   2
    Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 3 of 16




within thirty days after the Final Judgment is filed with the Clerk of the Court. with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.    Consistent with 17 C.F.R. 202.S(t). this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee. agent, or

representative. of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remed:v or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include. but arc not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, m any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant unders.tands that he shall nol be permitted to contest the factual allegations of

the complaint m this action.

       11.     Defendant understands and agrees to comply with the tenns of 17 C .F .R.

§ 202.5(e). which provides in part that it is the Commission's policy ··not to permit a defendant

or respondent to consent to a Judgment or order that imposes a sanction while denying the

allegations in the complainl or order for proceedings." As part of Defendant"s agreement to

comply with the terms of Section 202.5(c). Defendant acknowledges the guilty plea for related



                                                 3
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 4 of 16




conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made an)' public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; (iii) upon the filing of

this Consent, Defendant hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint; and (tv) stipulates for purposes of exceptions to discharge

set forth in Section 523 of the Bankruptcy Code, l l U.S.C. §523, that the allegations in the

complaint are true, and further, that any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under the Final Judgment or any other judgment,

order, consent order, decree or settlement agreement entered in connection with this proceeding.

is a debt for the violation by Defendant of the federal securities laws or any regulation or order

issued under such laws, as set forth in Section 523(a)( 19) of the Bankruptcy Code, 11 U.S.C.

§523(a){ 19). lf Defendant breaches thts agreement, the Commission may petition the Court to

\lacate the Final Judgment and restore this action to its active docket. Nothing in this paragraph

affects Defendant's: (i) testimonial obligations: or {it) right to take legal or factual positions in

litigation or other legal proceedings m which the Commission is not a party.

        12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Faimess Act of 1996, or any other provision of law to

seek from the t.Jnited States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly. reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have



                                                   4
.-------------- - -        -  - - - - - - - - - - -- · - - -
          Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 5 of 16




       reached a good faith settlement.

              13.     [n connection with this action and any related judicial or administrative

       proceeding or investigation commenced by the Commission or lo which the Commission is a

       party. Defendant (i) agrees to appear and be interviewed by Commission staff at such times and

       places as the staff requests upon reasonable notice; (ii) will accept service b)' mail or facsimile

       transmission of notices or subpoenas issued by the Commission for documents or testimony at

       depositions. hearings. or trials. or in connection with any related investigation by Commission

       staff: {iii) appoints Defcndanrs undersigned attorney as agent to receive service of such notices

       and subpoenas; (iv) 'With respect to such notices and subpoenas. waives the territorial limits on

       service contained in Rule 45 of the Federal Rules of Civil Procedure and any applicable local

       rules. provided that the party requesting the testimony reimburses Defendant's travel. lodging. and

       subsistence expenses at the then·prcvailing t.:.S. Government per diem rates. and (v} consents to

       personal jurisdiction over Defendant in any United States District Court for purposes of

       enforcing any such subpoena.

               14.    Defendant agrees that the Commission ma;- present the Final Judgment to the

       Court for signature and entry without further notice.




                                                         5




 -~- ~-~-~~~~~~~~-------------------------------------------
·--- - ·-·------    --
              Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 6 of 16




                   I 5.   Defendant agrees that this Court shall retain ·u 'sdiction over this matter for the

          purpose of enforcing the terms of the Final Judgmen


          Dated:    '-f - 1}f.   I~


                                      ·{                                   #t<ttdvtCL r
                 On        q~ , 20l 9, ~MJ4ct:ckl\r~ •a person known to me.
                          2:-
          personally appeared before me and acknowledged executinifu(fore:going Consent.



                                                         Notary Public
                                                         Commission expir . o1      /A ~1 ~~

             Jchael A.
          Pepper Hamilton LLP
          3000 Two Logan Square
          l 81.b and Arch Streets
          Philadetphia. PA 19 l 03
          215-981-4494

          Attorney for Defendant
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 7 of 16




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SECURITIES AND EXCHANGE COMMISSION,
                                                         Case No. 2: l 8-cv-03695-GEKP
                                     Plaintiff,

       v.

MARVIN MYCHAL-CHRISTOPHER
KENDRICKS, et al.,

                                     Defendants.




                       FINAL JUDGMENT AS TO DEFENDANT
                    MARVIN MYCHAL-CHRISTOPHER KENDRICKS

       The Securities and Exchange Commission having filed a Complaint and Defendant

Marvin Mychal-Christopher Kendricks ("Defendant") having entered a general appearance;

consented to the Court's jurisdiction over Defendant and the subject matter of this action;

consented to entry of this Final Judgment; waived findings of fact and conclusions oflaw; and

waived any right to appeal from this Final Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section lO(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [ 15 U .S.C. § 78j(b)] and Rule 1Ob-5

promulgated thereunder [ 17 C.F.R. § 240.1 Ob-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
      Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 8 of 16




       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADmDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 14(e) of the Exchange Act [15

U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3] promulgated thereunder, in connection

with any tender offer or request or invitation for tenders, from engaging in any fraudulent,

deceptive, or manipulative act or practice, by:

               (a)     purchasing or selling or causing to be purchased or sold the securities

                       sought or to be sought in such tender offer, securities convertible into or

                       exchangeable for any such securities or any option or right to obtain or

                       dispose of any of the foregoing securities while in possession of material

                       information relating to such tender offer that Defendant knows or has

                       reason to know is nonpublic and knows or has reason to know has been


                                                  2
Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 9 of 16




            acquired directly or indirectly from the offering person; the issuer of the

            securities sought or to be sought by such tender offer; or any officer,

            director, partner, employee or other person acting on behalf of the offering

            person or such issuer, unless within a reasonable time prior to any such

            purchase or sale such information and its source are publicly disclosed by

            press release or otherwise; or

      (b)   communicating material, nonpublic information relating to a tender offer,

            which Defendant knows or has reason to know is nonpublic and knows or

            has reason to know has been acquired directly or indirectly from the

            offering person; the issuer of the securities sought or to be sought by such

            tender offer; or any officer, director, partner, employee, advisor, or other

            person acting on behalf of the offering person of such issuer, to any person

            under circumstances in which it is reasonably foreseeable that such

            communication is likely to result in the purchase or sale of securities in the

            manner described in subparagraph (a) above, except that this paragraph

            shall not apply to a communication made in good faith

                   (i)     to the officers, directors, partners or employees of the

                           offering person, to its advisors or to other persons, involved

                           in the planning, financing, preparation or execution of such

                           tender offer;

                   (ii)    to the issuer whose securities are sought or to be sought by

                           such tender offer, to its officers, directors, partners,

                           employees or advisors or to other persons involved in the



                                      3
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 10 of 16




                                      planning, financing, preparation or execution of the

                                      activities of the issuer with respect to such tender offer; or

                              (iii)   to any person pursuant to a requirement of any statute or

                                      rule or regulation promulgated thereunder.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $1,188,075; provided, however, that Defendant's disgorgement obligation is

deemed satisfied by the Order of Forfeiture (Doc. No. 18) requiring Defendant to pay forfeiture

equal to this amount in United States v. Dami/are Sonoiki and Marvin Mychal Kendricks, Crim.

No. 18-368-GEKP (E.D. Pa.).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                v.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for



                                                 4
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 11 of 16




disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any <;>ther judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l 9).

                                                VI.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


    )1cJ1?l~µ)
          1
Dated: _ _ _ _ __ .•      r




                                                 s
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 12 of 16




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




SECURITIES AND EXCHANGE COMMISSION,
                                                         Case No. 2: l 8-cv-03695-GEKP
                                     Plaintiff,

       v.

MARVIN MYCHAL-CHRISTOPHER
KENDRICKS, et al.,

                                     Defendants.




                       FINAL JUDGMENT AS TO DEFENDANT
                    MARVIN MYCHAL-CHRISTOPHER KENDRICKS

       The Securities and Exchange Commission having filed a Complaint and Defendant

Marvin Mychal-Christopher Kendricks ("Defendant") having entered a general appearance;

consented to the Court's jurisdiction over Defendant and the subject matter of this action;

consented to entry of this Final Judgment; waived findings of fact and conclusions of law; and

waived any right to appeal from this Final Judgment:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section lO(b) of the

Securities Exchange Act of 1934 (the "Exchange Act") [15 U.S.C. § 78j(b)] and Rule lOb-5

promulgated thereunder [ 17 C.F.R. § 240.1 Ob-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 13 of 16




       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 14{e) of the Exchange Act [15

U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3] promulgated thereunder, in connection

with any tender offer or request or invitation for tenders, from engaging in any fraudulent,

deceptive, or manipulative act or practice, by:

               (a)     purchasing or selling or causing to be purchased or sold the securities

                       sought or to be sought in such tender offer, securities convertible into or

                       exchangeable for any such securities or any option or right to obtain or

                       dispose of any of the foregoing securities while in possession of material

                       information relating to such tender offer that Defendant knows or has

                       reason to know is nonpublic and knows or has reason to know has been


                                                  2
Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 14 of 16




             acquired directly or indirectly from the offering person; the issuer of the

             securities sought or to be sought by such tender offer; or any officer,

             director, partner, employee or other person acting on behalf of the offering

             person or such issuer, unless within a reasonable time prior to any such

             purchase or sale such information and its source are publicly disclosed by

             press release or otherwise; or

       (b)   communicating material, nonpublic information relating to a tender offer,

             which Defendant knows or has reason to know is nonpublic and knows or

             has reason to know has been acquired directly or indirectly from the

             offering person; the issuer of the securities sought or to be sought by such

             tender offer; or any officer, director, partner,. employee, advisor, or other

             person acting on behalf of the offering person of such issuer, to any person

             under circumstances in which it is reasonably foreseeable that such

             communication is likely to result in the purchase or sale of securities in the

             manner described in subparagraph (a) above, except that this paragraph

             shall not apply to a communication made in good faith

                    (i)     to the officers, directors, partners or employees of the

                            offering person, to its advisors or to other persons, involved

                            in the planning, financing, preparation or execution of such

                            tender offer;

                    (ii)    to the issuer whose securities are sought or to be sought by

                            such tender offer, to its officers, directors, partners,

                            employees or advisors or to other persons involved in the



                                        3
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 15 of 16




                                      planning, financing, preparation or execution of the

                                      activities of the issuer with respect to such tender offer; or

                              (iii)   to any person pursuant to a requirement of any statute or

                                      rule or regulation promulgated thereunder.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $1,188,075; provided, however, that Defendant's disgorgement obligation is

deemed satisfied by the Order of Forfeiture (Doc. No. 18) requiring Defendant to pay forfeiture

equal to this amount in United States v. Dami/are Sonoiki and Marvin Mychal Kendricks, Crim.

No. 18-368-GEKP (E.D. Pa.).

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                v.
       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for



                                                 4
     Case 2:18-cv-03695-GEKP Document 9 Filed 03/18/20 Page 16 of 16




disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S.C. §523(a)(l 9).

                                                VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.




                                                              tter
                                                nited States District Judge




                                                 5
